PER CURIAM.
WHEREAS, the judgment of this court was entered on March 23, 1965 (172 So.2d 855) affirming the order of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed March 2, 1966 (184 So.2d 181) and mandate dated April 4, 1966, now lodged in this court, reversed a portion of this court’s decision but, for different reasons, as set forth in the said opinion and judgment of the Supreme Court of Florida, affirmed this court’s judgment affirming the order of the trial court sought to be reviewed ;
NOW, THEREFORE, It is Ordered that the mandate of this court issued on April 8, 1965 is withdrawn, the opinion and judgment of this court filed March 23, 1965, insofar as it is in conflict with or fails to conform to the views expressed in the opinion and judgment of the Supreme Court of Florida, dated March 2, 1966, aforesaid, is withdrawn and vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the opinion and judgment of this court, except as withdrawn and vacated as aforesaid, is adhered to; costs allowed shall be taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules, 31 F.S.A.).